UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4273


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH LOUIS REID,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:03-cr-00225-FDW-DCK-1)


Submitted:   June 23, 2010                    Decided:   July 6, 2010


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth        Louis      Reid      timely       appeals        the     240-month

sentence       imposed       following       his      guilty     plea     to    one     count    of

possession       with      intent     to    distribute         fifty     grams    or     more   of

cocaine base, in violation of 21 U.S.C. § 841 (2006).                                     Reid’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious grounds for

appeal, but questioning whether the district court: (1) found a

sufficient       factual         basis     to    accept        Reid’s    guilty        plea;    (2)

failed to ensure Reid’s guilty plea was knowing and voluntary;

and    (3)     erred    in    sentencing         Reid    to     the    statutory       mandatory

minimum      sentence.           Reid      filed     a   pro     se   supplemental        brief,

claiming that his guilty plea was induced and involuntary.                                     Reid

later    filed       an      amended       pro   se      supplemental          brief    alleging

ineffective assistance of counsel.                       Finding no reversible error,

we affirm.

               Because Reid did not move to withdraw his guilty plea

or     raise    any       objections        to     the    Federal        Rule    of     Criminal

Procedure       11    (“Rule      11”)     colloquy       in    the     district       court,    we

review for plain error.                    United States v. Martinez, 277 F.3d

517, 524-27 (4th Cir. 2002); United States v. General, 278 F.3d

389,    393     (4th      Cir.    2002).           To    demonstrate       plain       error,    a

defendant must show that: (1) there was an error; (2) the error

was plain; and (3) the error affected his “substantial rights.”

                                                 2
United States v. Olano, 507 U.S. 725, 732 (1993).                         A defendant’s

substantial rights are affected if we determine that the error

“influenced       the    defendant’s        decision       to   plead      guilty        and

impaired    his    ability      to    evaluate     with     eyes    open     the   direct

attendant risks of accepting criminal responsibility.”                              United

States v. Goins, 51 F.3d 400, 402-03 (4th Cir. 1995) (internal

quotation marks omitted); see also Martinez, 277 F.3d at 532

(holding that a defendant must demonstrate that he would not

have pled guilty but for the error).

            Counsel first argues that the district court failed to

ensure a factual basis for the plea.                        Prior to accepting a

guilty   plea,     the    district        court    “need    only     be    subjectively

satisfied     that      there    is   a    sufficient       factual       basis     for    a

conclusion that the defendant committed all of the elements of

the offense.”        United States v. Mitchell, 104 F.3d 649, 652 (4th

Cir. 1997).       At the sentencing hearing, the parties stipulated

to the facts in the Presentence Investigation Report (“PSR”) as

forming a sufficient factual basis for the plea.                           Upon review,

we find that the district court did not err in accepting the

facts as set out in the PSR.

            Counsel next questions whether Reid’s guilty plea was

knowing and voluntary and whether Reid was competent to enter a

guilty   plea.          Reid    argues     the    same     points    in    his     pro    se

supplemental      brief,       claiming     that    counsel        coerced    him    into

                                            3
pleading guilty, that he did not understand the nature of the

charge and consequences of his plea, and that he has diminished

mental capacity.         However, there is no indication in the record

that   Reid    has    diminished   mental     capacity    beyond      Reid’s    bald

assertions.       Additionally, Reid’s sworn statements during the

plea colloquy belie his remaining assertions.               See Blackledge v.

Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open

court carry a strong presumption of verity.”).                       Therefore, we

find Reid’s arguments without merit.               Our review of the plea

colloquy       reveals     that    the       magistrate     judge        otherwise

substantially        complied   with   the   requirements       of    Rule   11   in

ensuring Reid’s guilty plea was knowing and voluntary.

              Counsel    next   questions     whether     the   district       court

should have departed below the statutory mandatory minimum 240-

month sentence based on substantial assistance.                  Pursuant to 18

U.S.C. § 3553(e) (2006) and USSG § 5K1.1, the district court may

only impose a sentence below the statutory mandatory minimum

based on substantial assistance if the government makes a motion

permitting the district court to do so.             The Government did not

do so; thus, the court had no authority to depart below that

sentence.      See 18 U.S.C. § 3553(e); Melendez v. United States,

518 U.S. 120, 125-26 (1996).

              In his amended pro se supplemental brief, Reid also

claims that counsel was ineffective for failing to bring his

                                         4
mental and emotional problems to the district court’s attention,

resulting in the denial of a competency hearing.                          A defendant

may    raise    a   claim   of    ineffective        assistance    of     counsel    “on

direct appeal if and only if it conclusively appears from the

record that his counsel did not provide effective assistance.”

United States v. Martinez, 136 F.3d 972, 979 (4th Cir. 1998).

To    prove    ineffective       assistance     the    defendant    must     show    two

things:       (1) “that     counsel’s        representation        fell     below     an

objective standard of reasonableness” and (2) “that there is a

reasonable      probability       that,   but   for    counsel’s     unprofessional

errors, the result of the proceeding would have been different.”

Strickland v. Washington, 466 U.S. 668, 688, 694 (1984).                       In the

context of a guilty plea, “the defendant must show that there is

a    reasonable     probability      that,     but    for   counsel’s      errors,    he

would not have pleaded guilty and would have insisted on going

to trial.”          Hill v. Lockhart, 474 U.S. 52, 59 (1985).                        Our

review of the record reveals no conclusive evidence that Reid’s

counsel       did   not   adequately      represent     him.       Accordingly,       we

decline to consider on direct appeal Reid’s assertion that his

attorney failed to render effective assistance.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                         This court

requires that counsel inform Reid, in writing, of his right to

                                           5
petition    the   Supreme     Court   of       the    United     States      for   further

review.     If Reid requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Reid.      We dispense with oral argument because the facts and

legal    conclusions    are    adequately            presented    in   the     materials

before    the   court   and    argument        would     not     aid   the    decisional

process.

                                                                                   AFFIRMED




                                           6